Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: with respect to independent claims 1 and 7, there is no teaching, suggestion, or motivation for combination in the prior art to include phosphor particles embedded in glass; a lens attached to the converter plate, wherein the lens is disposed laterally over a single LED die; and the single LED die mounted on the mounting substrate, wherein the single LED die is disposed between the mounting substrate and the converter glass, and wherein the converter plate is disposed between the LED die and the lens.
The following is an examiner’s statement of reasons for allowance: with respect to independent claims 4 and 15, there is no teaching, suggestion, or motivation for combination in the prior art to include a first bonding layer disposed between the LED die and the converter plate; and a second bonding layer disposed between the converter plate and the lens, wherein no organic material is included in any of the first bonding layer, the converter plate, the second bonding layer or the lens.
The following is an examiner’s statement of reasons for allowance: with respect to independent claim 8, there is no teaching, suggestion, or motivation for combination in the prior art to include the first LED die is spaced apart from the second LED die by fifty to one hundred microns.; a second converter plate disposed above the second LED die; a second lens, wherein the second converter plate is disposed between the second LED die and the second lens; and a reflective material that includes light scattering particles dispersed in a transparent carrier, wherein the reflective material is disposed between the first LED die and the second LED die.
 with respect to independent claim 16, there is no teaching, suggestion, or motivation for combination in the prior art to include a first bonding layer disposed between the LED die and the converter plate; and a second bonding layer disposed between the converter plate and the lens, wherein the first bonding layer and the second bonding payer are made of a metal oxide.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS M ULLAH whose telephone number is (571)272-1415.  The examiner can normally be reached on M-F at 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/ELIAS ULLAH/Primary Examiner, Art Unit 2893